Title: To Benjamin Franklin from the Comte de Vergennes, 4 March 1784
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin



A Versailles le 4. Mars 1784.

J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 26. du mois dernier en faveur du Sr. Williams votre Neveu. J’ai le plus grand desir de vous prouver le cas que je fais de votre recommandation; mais pour que je puisse mettre sous les yeux du Roi la demande que le Sieur Williams fait d’une troisiéme lettre de surséance, il est absolument nécessaire qu’il me fournisse la preuve légale des arrangements consignés dans l’etat qui etoit joint à votre lettre. Aussitôt, Monsieur, que cette

preuve me sera parvenüe, je ferai le raport de la demande du Sr. Williams au Roi dans son Conseil.
J’ai l’honneur d’être très-sincérement, Monsieur, votre très humble et très obéissant Serviteur./.

De Vergennes
M. francklin

